Exhibit 10-i OFFICER DISABILITY PLAN Plan Effective: January 1, 1984 Revisions Effective: January 1, 2010 OFFICER DISABILITY PLAN The AT&T Inc. (“AT&T” or “Company”) Officer Disability Plan (“Plan”) was formerly known as the Senior Management Long Term Disability Plan prior to November 1, 2002.The purpose of the Plan is to supplement an Eligible Employee’s disability benefits provided under an AT&T Group Disability Plan. Section 1.− Definitions “Committee” shall mean the Human Resources Committee of the Board of Directors of AT&T Inc. “Eligible Employee” shall mean an Officer and any other individual who is participating in the Plan as of September 1, 2005.Notwithstanding the foregoing, the CEO of AT&T Inc. (“CEO”) may, from time to time, exclude any Officer or group of Officers from being an “Eligible Employee” under this Plan.Further, an employee of a company acquired by AT&T shall not be considered an Eligible Employee unless designated as eligible by the CEO. “Employer” shall mean AT&T or any of its Subsidiaries. “Group Disability Plan” shall mean any Employer-paid group disability plan sponsored by AT&T or any Subsidiary. “Long Term Disability Benefit” shall mean the disability benefit provided under Section 3 of this Plan. “Officer” shall mean an individual who is designated as an officer for compensation purposes on the records of AT&T. “Participant” shall mean an Eligible Employee who is disabled within the meaning of Section 2.1 or 3.1 of this Plan. “Plan Administrator” shall mean the SEVP-HR, or any other person or persons whom the Committee may appoint to administer the Plan; provided that the Committee may act as the Plan Administrator at any time. “Pay” shall mean the monthly amount of an Eligible Employee’s annual base salary rate (as determined by his or her Employer) on the last day prior to entitlement to disability benefits under this Plan, but excluding all differentials regarded as temporary or extra payments and excluding all cash payments and distributions made under the AT&T Short Term Incentive Plan, the AT&T 2001 Incentive Plan, and the AT&T 2006 Incentive Plan, or successor plans. “SEVP-HR” shall mean the company’s highest ranking Officer specifically responsible for human resources matters. “Short Term Disability Benefit” shall mean the disability benefit provided under Section 2 of this Plan. Section 2.“Subsidiary” shall mean any corporation in which the Company owns, directly or indirectly, more than fifty percent (50%) of the total combined voting power of all classes of equity interests, or any other entity (including, but not limited to, partnerships and joint ventures) in which the Company owns more than fifty percent (50%) of the combined equity thereof.− Short Term Disability Benefits 2.1If an Eligible Employee is eligible to receive short term disability benefits under the Group Disability Plan, he/she is also eligible to receive Short Term Disability Benefits under this Plan. Otherwise, an Eligible Employee who, due to a physical or mental impairment, is prevented from meeting the performance requirements of the position he or she held immediately preceding the onset of his or her physical or mental impairment shall be entitled to Short Term Disability Benefits under this Section 2. 2.2Subject to the reductions and offsets described in Section 2.3, the Short Term Disability Benefits provided under this Section 2 shall be a monthly amount equal to one hundred percent (100%) of the Participant’s Pay. 2.3The Participant’s Short Term Disability Benefit shall be reduced by his or her short term disability benefit received under a Group Disability Plan, if any.In addition, the Participant’s combined Short Term Disability Benefit under this Plan and his or her short term disability benefit under the Group Disability Plan, if any, shall be reduced by any offsets as provided in the Group Disability Plan. Short Term Disability Benefits shall commence on the date that short term disability benefits start under the Group Disability Plan, or the date that short term disability benefits would start under the Group Disability Plan had the Participant been eligible for benefits under that plan.Short Term Disability Benefits under this Plan shall be paid until the earliest to occur of (i) the lapse of short term disability benefits under the Group Disability Plan (whether or not actually receiving benefits under the plan), or (ii) the Participant’s ability to meet the performance requirements of the position he or she held immediately preceding the onset of his or her physical or mental impairment. Section 3.– Long Term Disability Benefits 3.1If an Eligible Employee is eligible to receive long term disability benefits under the Group Disability Plan, he/she is also eligible to receive Long Term Disability Benefits under this Plan. Otherwise, an Eligible Employee shall be entitled to Long Term Disability Benefits after the lapse of the Participant’s Short Term Disability Benefits if the Eligible Employee, due to a physical or mental impairment, is prevented from meeting the performance requirements of (i)the position he or she held immediately preceding the onset of his or her physical or mental impairment, (ii) a similar position, and (iii) any appropriate position that the Participant would otherwise be capable of performing by reason of his or her background or experience. 3.2Subject to the reductions and offsets described in Section 3.3, the Long Term Disability Benefits provided under this Section 3 shall be a monthly amount equal to eighty percent (80%) of the Participant’s Pay. 3.3The Participant’s Long Term Disability Benefit shall be reduced by his or her long term disability benefit received under a Group Disability Plan, if any.In addition, the Participant’s combined Long Term Disability Benefit under this Plan and his or her long term disability benefit under the Group Disability Plan, if any, shall be reduced by any offsets as provided in the Group Disability Plan. 3.4Long Term Disability Benefits under this Plan shall be paid until earliest to occur of (i) the Participant’s attainment of age 65, or (ii) the Participant’s ability to meet the performance requirements of (a) the position he or she held immediately preceding the onset of his or her physical or mental impairment, (b) a similar position, or (c) any appropriate position that the Participant would otherwise be capable of performing by reason of his or her background or experience. Section 4.– Claims and Appeals 4.1A Disability Review Committee (“Committee”) will be established to review any issues arising under this Plan, including any claims made under this Plan.The Committee shall be appointed by the SEVP-HR and shall be comprised of at least three managers, one of which shall be an Officer. The Committee, which shall be a fiduciary under the Plan with respect to the review of claims, shall have the authority, in its sole and absolute discretion, to interpret and administer the Plan, including the authority, in its sole and absolute discretion, to make the determinations as to whether an Eligible Employee is disabled within the meaning of Sections 2 and 3 of the Plan and any other claim arising under the Plan.The
